Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Blanes in view of Eliasson (US20070163444) (hereinafter “Eliasson”).

Regarding claim 9, Blanes reference teaches an air-oil separation system for a gas turbine engine, the air- oil separation system comprising a housing (see Fig 1; item 8 and or item 17) formed to define an interior chamber (see Fig 1; the interior of the housing), the housing formed to include an inlet (see fig 1; the air oil mixture inlet is 15 and or 16) in fluid communication with the interior chamber, an oil outlet (see fig 1 item 20) in fluid communication with the interior chamber, and an air outlet (see fig 1; the air outlet is on the right side near item 4) in fluid communication with the interior chamber, a separation unit (see Fig 1; item 5) located in the interior chamber and configured to receive a mixture of air and oil from the inlet and to rotate about the axis to separate the air from the oil and direct the air toward the air outlet and to direct the oil toward the oil outlet, and a rotation drive coupled with the separation unit (see column 2 lines 2-16; the rotation drive is within the reference as the engine will transmit power to the transmission shaft to rotate it) configured to rotate the separation unit about the axis during use of the air-oil separation system (see Fig 1 and or column 2 lines 23-26). Blanes reference is different from claim 9, in that it does not explicitly teach a first end wall, a second end wall, and a divider plate arranged between the first end wall and the second end wall, the divider plate cooperating with the second end wall to form a drive chamber there between and the rotation drive positioned within the drive chamber. Eliasson reference is directed to the same field of separation (see title and or abstract). Eliasson reference further teaches a first end wall (see Fig 1; item 1 is the first end wall), a second end wall (see Fig 1 and or annotated figure below; the wall opposite of the first end wall is the second end wall), and a divider plate arranged between the first end wall and the second end wall (see Fig 1 and or paragraph 0020; item 11 is the divider plate), the divider plate cooperating with the second end wall to form a drive chamber there between (see Fig 1 and or paragraph 0020; 19 is the drive chamber) and the rotation drive positioned within the drive chamber (see Fig 1 and or paragraph 0020; 20 is the rotation drive positioned within the drive chamber 19) to achieve a predictable result of creating a drive jet and facilitating the rotation of the rotation drive. Therefore, it would have been obvious to a first end wall, second end wall, and the divider plate arranged between the first end wall and the second end wall, the divider plate cooperating with the second end wall to form a drive chamber there between and the rotation drive positioned within the drive chamber in order to achieve a predictable result of creating a drive jet and facilitating the rotation of the rotation drive. See MPEP 2143 (l) (A)

    PNG
    media_image1.png
    747
    669
    media_image1.png
    Greyscale

Regarding claim 10, Blanes and Eliasson reference teaches the air-oil separation system of claim 9, Blanes reference further teaches that the separation unit includes an air-separation shaft (see fig 1; hollow transmission shaft item 1) configured to rotate (see Fig 1; item 5)  coupled with the air-separation shaft for rotation therewith
Regarding claim 11, Blanes and Eliasson reference teaches the air-oil separation system of claim 9, Blanes reference further teaches that the air- separation shaft is formed to include an air passage that extends axially through the air-separation shaft (see fig 1; air passes through the hollow shaft item 1) and a plurality of air holes (see fig 1; item 2) that extend radially through the air-separation shaft and open into the air passage and the air passage is in fluid communication with the air outlet.
Claim 12, 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Blanes and Eliasson as applied to claim 9, and further in view of Latulipe et al. (US20050211093) (hereinafter “Latulipe”)
Regarding claim 12, Blanes and Eliasson reference teaches the air-oil separation system of claim 9, Blanes reference is different from claim 12, in that it does not teach the first band with a plurality of holes. Latulipe reference is directed to an air-oil separation system (see title and or abstract). Latulipe reference further teaches a first band arranged circumferentially about the axis (see Fig 4 and or Fig below) and the first band is formed to include a plurality of holes (see Fig 4; item 34) that extend radially through the first band in order to facilitate air flow by providing a flow passage to the air (see paragraph 0029). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the first band with the plurality of holes of Latulipe reference in Blanes and Eliasson reference in order to facilitate air flow by providing a flow passage to the air as taught by Latulipe.


    PNG
    media_image2.png
    619
    734
    media_image2.png
    Greyscale

Regarding claim 14, Blanes, Eliasson and Latulipe reference teaches the air-oil separation system of claim 12, Blanes reference further teaches that the oil- separation rotor includes a second band arranged circumferentially about the first band (see Fig 2; item 43). Blanes and Eliasson reference are different from claim 14 in that these references do not teach a metallic foam material located radially between the first band and the second band. Latulipe reference further teaches a packing material (see Fig 4 and or paragraph 0027 item 56; the packing material may be made of mesh material like wire gauze) in order to facilitate separation of air-oil mixture (see paragraph 0027). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the packing material made of 
Regarding claim 24, Blanes and Eliasson reference teaches the air-oil separation system of claim 10, Blanes reference further teaches that the oil- separation rotor includes an inner band arranged circumferentially about the axis (see Fig 2; the inner band is arranged circumferentially about the axis) an outer band arranged circumferentially about an inner band (see Fig 2; item 43 is the outer band enclosing the inner band). Eliasson reference teaches the rotation drive is an impeller (see Fig 1 and or paragraph 0020; 20 is the impeller positioned within the drive chamber 19). Blanes and Eliasson reference are different from claim 24 in that these references do not teach a metallic foam material located radially between the first band and the second band. Latulipe reference further teaches a packing material (see Fig 4 and or paragraph 0027 item 56; the packing material may be made of mesh material like wire gauze) in order to facilitate separation of air-oil mixture (see paragraph 0027). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the packing material made of metallic mesh between the inner and outer band of Latulipe reference in Blanes and Eliasson reference in order to facilitate separation of air-oil mixture as taught by Latulipe.

Claim 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blanes and Eliasson as applied to claim 9 above, and further in view of Pulter et al. (US20180119617) (hereinafter “Pulter”) provided by the applicant in the IDS
Regarding claim 15, Blanes and Eliasson reference teaches the air-oil separation system of claim 9, Blanes reference teaches the drive of the separation unit. Blanes and Eliasson are different from claim 15, in that these references do not explicitly teach the drive including a bladed rotor. Pulter reference is directed to a separator (see title and or abstract). Pulter reference further teaches a bladed rotor with blades (see Fig 4) in order to achieve a predictable result of separating air-oil mixture by rotating the separation unit via centrifugation (see paragraph 0021). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the impeller of Pulter reference in Blanes and Eliasson reference in order to achieve a predictable result of separating air-oil mixture by rotating the air shaft and the oil separation rotor via centrifugation as taught by Pulter.
Regarding claim 18, Blanes, Eliasson and Pulter reference teaches the air-oil separation system of claim 15, Blanes reference teaches the drive of the separation unit. Blanes and Eliasson references are different from claim 18, in that these references do not explicitly teach the drive including a pressurized fluid source to supply the pressurized fluid to the bladed rotor. Pulter reference is directed to a separator (see title and or abstract). Pulter reference further teaches the system comprising a compressor (see paragraph 0007) in order to facilitate pressurizing the fluid/air (see paragraph 0007). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the pressurized fluid source i.e. compressor of Pulter reference in Blanes and Eliasson reference in order to facilitate pressurizing the fluid and supplying this pressurized fluid to the bladed rotor assembly of modified Blanes reference as taught by Pulter.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Blanes, Eliasson and Pulter as applied to claim 15 above, and further in view of Urban (US9732707) (hereinafter “Urban”)
Regarding claim 16, Blanes, Eliasson and Pulter reference teaches the air-oil separation system of claim 15, modified Blanes reference further teaches the impeller and the air outlet of the system. Blanes, Eliasson and Pulter do not explicitly teach a conduit fluidly coupled with the air outlet and configured to direct air received by the air outlet from the air-separation shaft toward the impeller. Urban reference is directed to the same field of endeavor (see abstract; removing oil). Urban reference further teaches a conduit fluidly coupled to the air outlet (see Fig 1; the conduit attached to the item 42) in order to return the air to the system (see column 4 lines 4-11). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the return path of Urban reference in Blanes, Eliasson and Pulter reference in order to provide a return path for the air and directing the air to the impeller to achieve a predictable result of providing power to the impeller from the air source. See MPEP 2143 (l) (A)
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Blanes and Eliasson as applied to claim 9 above, and further in view of Higgins (US20110030324).
Regarding claim 17, Blanes and Eliasson reference teaches the air-oil separation system of claim 9, but are different from claim 17 in that these do not teach that the drive includes an electric motor. Higgins reference is directed to the same field of separation (see abstract). Higgins reference further teaches a motor arranged in the (see Fig 2 and or paragraph 0021) in order to facilitate the rotation of the drive (see paragraph 0021). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the motor of Higgins reference in Blanes and Eliasson reference in order to facilitate the rotation of the drive as taught by Higgins.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanes in view of Bocquet et al. (US20090235631) (hereinafter “Bocque”)
Regarding claim 19, Blanes reference teaches a method comprising providing a housing (see Fig 1; item 8 and or item 17) formed to define an interior region therein (see Fig 1; the region inside the housing is the interior region) and a separation unit located in the interior region of the housing (see Fig 1; item 5), rotating the separation unit about an axis relative to the housing (main axis in the center is the axis about which the separation unit rotates), and supplying a mixture of air and oil to the interior region of the housing (see fig 1; the air oil mixture is supplied through the inlet is 15 and or 16) to cause the mixture of air and oil to interact with the rotating separation unit to separate the air from the oil. Blanes reference is different from claim 19, in that it does not explicitly teach housing coupled with a gearbox external to an engine sump of a gas turbine engine guiding a mixture of air and oil collected in the engine sump through an inlet formed to receive the mixture of air and oil and into the interior region of the housing, the mixture of air and oil flowing from the engine sump to a pump configured to direct the mixture of air and oil into the separation unit through the inlet. Bocquet reference is directed to a control system for the flow of the fluid (see title and or abstract). Bocquet reference further teaches a pump feeding oil to different portions like gearbox, engine sump and filter (see paragraph 0039) to achieve a predictable result to regulate and transport the flow of fluids at different locations of the system. Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have coupled the housing with the gearbox, engine sump and pump disclosed by the Bocquet reference in order to achieve a predictable result to regulate and transport the flow of fluids at different locations of the system. See MPEP 2143 (l)(A)
Regarding claim 20, Blanes and Bocquet reference teaches the method of claim 19, Blanes reference further teaches that the separation unit includes an air-separation shaft configured to rotate about the axis (see fig 1; hollow transmission shaft item 1) and an oil-separation rotor coupled with the air-separation shaft for rotation therewith (see Fig 1; item 5), the air- separation shaft is formed to include an air passage that extends axially through the air-separation shaft (see fig 1; air passes through the hollow shaft item 1)  and a plurality of air holes that extend radially through the air-separation shaft and open into the air passage (see fig 1; item 2), the oil-separation rotor includes a band arranged circumferentially about the axis (see Fig 2; the inner side of item 43 is the band with inner and outer sides), and the band is formed to include a plurality of holes that extend radially through the band (see Fig 2; the band having openings 44). 

Claim 23 is rejected as being unpatentable over Blanes and Bocquet as applied to claim 19 above, further in view of Eliasson.

Regarding claim 23, Blanes and Bocquet reference teaches the method of claim 19, Blanes and Bocquet are different from claim 23, in that these do not explicitly teach a first end wall, a second end wall, and a divider plate arranged between the first end wall and the second end wall, the divider plate cooperating with the second end wall to form a drive chamber there between and an impeller positioned within the drive chamber. Eliasson reference is directed to the same field of separation (see title and or abstract). Eliasson reference further teaches a first end wall (see Fig 1; item 1 is the first end wall), a second end wall (see Fig 1 and or annotated figure below; the wall opposite of the first end wall is the second end wall), and a divider plate arranged between the first end wall and the second end wall (see Fig 1 and or paragraph 0020; item 11 is the divider plate), the divider plate cooperating with the second end wall to form a drive chamber there between (see Fig 1 and or paragraph 0020; 19 is the drive chamber) and an impeller positioned within the drive chamber (see Fig 1 and or paragraph 0020; 20 is the impeller positioned within the drive chamber 19) to achieve a predictable result of creating a drive jet and facilitating the rotation of the rotation drive. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified the Blanes and Bocquet reference with the first end wall, second end wall, and the divider plate arranged between the first end wall and the second end wall, the divider plate cooperating with the second end wall to form a drive chamber there between and the rotation drive positioned within the drive chamber in order to achieve a predictable result of creating a drive jet and facilitating the rotation of the rotation drive. See MPEP 2143 (l) (A)

    PNG
    media_image1.png
    747
    669
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1, 3, 6 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 13 and 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 13, Blanes, Eliasson and Latulipe are the nearest prior art but they do not teach nor fairly suggest further in combination the oil- separation rotor including a spiral guide rail coupled to the first band and extends radially inwardly away from the first band and toward the axis.
Regarding claim 25, Blanes, Eliasson and Latulipe are the nearest prior art but they do not teach nor fairly suggest further in combination the oil- separation rotor including a spiral guide rail coupled to the inner band to locate the inner band radially between the spiral guide rail and the metallic foam material.
Response to Arguments
Applicant's arguments filed 14 July, 2021 have been fully considered but they are not persuasive. 
Applicant argument regarding claim 9 is that Blanes fails to disclose, "a housing formed to define an interior chamber and including a first end wall, a second end wall, and a divider plate arranged between the first end wall and the second end wall, the divider (see Fig 1; item 1 is the first end wall), a second end wall (see Fig 1 and or annotated figure below; the wall opposite of the first end wall is the second end wall), and a divider plate arranged between the first end wall and the second end wall (see Fig 1 and or paragraph 0020; item 11 is the divider plate), the divider plate cooperating with the second end wall to form a drive chamber there between (see Fig 1 and or paragraph 0020; 19 is the drive chamber) and the rotation drive positioned within the drive chamber (see Fig 1 and or paragraph 0020; 20 is the rotation drive positioned within the drive chamber 19) to achieve a predictable result of creating a drive jet and facilitating the rotation of the rotation drive.
Applicant argument regarding claim 19 is that Blanes fails to disclose, "providing a housing coupled with a gearbox external to an engine sump of a gas turbine engine" and "guiding a mixture of air and oil collected in the engine sump through an inlet formed to receive the mixture of air and oil and into the interior region of the housing, the mixture of air and oil flowing from the engine sump to a pump configured to direct the mixture of air and oil into the separation unit through the inlet to cause the mixture of air and oil to interact with the rotating separation unit to separate the air from the oil".
Applicant is reminded that the amended claim is rejected under 35 U.S.C. 103 as being unpatentable over Blanes in view of Bocquet. Applicant is further reminded that Bocquet reference teaches a pump feeding oil to different portions like gearbox, engine (see paragraph 0039) to achieve a predictable result to regulate and transport the flow of fluids at different locations of the system. Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have coupled the housing with the gearbox, engine sump and pump disclosed by the Bocquet reference in order to achieve a predictable result to regulate and transport the flow of fluids at different locations of the system. See MPEP 2143 (l)(A)
Applicant’s argument regarding dependent claims of claim 9 and 19 are considered but are not persuasive. Applicant is reminded that the claims still stand rejected.
Claims 21-25 have been added and addressed in the office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAFIZ M. AAMIR
Examiner
Art Unit 1773



/LUCAS A STELLING/Primary Examiner, Art Unit 1773